Citation Nr: 1048033	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for glaucoma as secondary to 
service-connected diabetes mellitus.

2. Entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1964 to December 1968 and from August 8, 1981 to August 
22, 1981.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 2008 and January 2009 the case was 
remanded for additional development.  The Veteran's claims file 
is now in the jurisdiction of the Detroit, Michigan RO.   


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that 
the Veteran's current glaucoma was caused or aggravated by his 
service-connected diabetes mellitus.

2. The preponderance of the evidence is against a finding that 
the Veteran's current erectile dysfunction was caused or 
aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. Secondary service connection for glaucoma is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2010).

2. Secondary service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A September 2003 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  A March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  A June 2008 
supplemental statement of the case readjudicated the matter 
(curing any notice timing defect).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity 
to respond/supplement the record and has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for two VA examinations in 
January 2004, an addendum in May 2008, an examination in March 
2009, and an addendum in July 2009.  The examinations are 
adequate (in conjunction) as they considered the evidence of 
record and the reported history of the Veteran, were based on 
examination of the Veteran, noted pertinent history and all 
findings (including causation and aggravation) necessary for 
proper determinations in the matters, and explained the rationale 
for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (VA must provide an examination that is adequate for 
rating purposes).  

Pursuant to the Board's April 2008 and January 2009 remands, 
additional VA examination and opinions were secured.  The Board 
finds substantial compliance with the prior remand instructions.  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

There is conflicting medical evidence that is critical to a 
determination in these matters.  When evaluating this evidence, 
the Board must analyze its credibility and probative value, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	Glaucoma

An April 2000 private outpatient treatment record notes a 
diagnosis of glaucoma.  

On January 2004 VA ophthalmology examination the examiner noted 
that the Veteran reported being diagnosed with diabetes mellitus 
in 1995 and glaucoma in 1998.  The diagnosis was primary open 
angle glaucoma in both eyes with a mild decrease in vision of the 
right eye, which was more likely due to cataracts.  Vision in the 
left eye was normal.  Visual fields were constricted right eye 
greater than the left secondary to glaucoma.  The examiner noted 
that primary open angle glaucoma is not caused by diabetes 
mellitus, but that diabetes mellitus may only exacerbate existing 
conditions and that there was no evidence of diabetic 
retinopathy.  In a May 2008 addendum the examiner noted that the 
Veteran's HbA1C was 6.8, his eyes did not show any other changes 
from diabetes (such as retinopathy) and that therefore it was 
less than 50 percent likely that his diabetes significantly 
contributed to the progression of his primary open angle 
glaucoma.        

In a July 2008 letter J.R.B., M.D. stated that she saw the 
Veteran in her ophthalmology office and that he was followed for 
diabetes and glaucoma.  She noted that "there tends to be an 
association between diabetes and glaucoma with diabetic patients 
being more at risk for the development of glaucoma."

The Veteran's theory of entitlement is one of secondary service 
connection.  He alleges that his glaucoma is secondary to his 
service-connected diabetes (he does not allege that glaucoma was 
manifested in or is otherwise related to his service).  The 
evidence of record establishes that the Veteran has a diagnosis 
of glaucoma.  Under these circumstances, what remains necessary 
to establish secondary service connection for glaucoma is 
competent evidence that establishes that such disability was 
either (a) caused by or (b) aggravated by the service-connected 
diabetes mellitus.

The July 2008 opinion of J.R.B., M.D. was that there tends to be 
an association between diabetes and glaucoma and that diabetic 
patients had a higher risk of developing glaucoma.  Notably, the 
opinion does not directly relate the Veteran's glaucoma to his 
diabetes mellitus.  There is not citation to the Veteran's 
medical history or factors specific to him that explains why his 
diabetes mellitus and glaucoma would be related.  While J.R.B., 
M.D. is a medical professional competent to offer the opinion, it 
is general, inferential, and speculative.  As such, it lacks 
substantial probative weight.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).  
Accordingly, the opinion does not support the Veteran's claim.   

In contrast, the January 2004 examiner's opinions were that 
primary open angle glaucoma was not caused by diabetes mellitus 
(but that diabetes mellitus may only exacerbate existing 
conditions) and that it was less than 50 percent likely that the 
Veteran's diabetes significantly contributed to the progression 
of his primary open angle glaucoma (thus diabetes mellitus did 
not aggravate the Veteran's primary open angle glaucoma).  The 
rationale for the opinion was that the Veteran's HbA1C was 6.8 
and that his eyes did not show any other changes from diabetes 
(such as retinopathy).  The opinion is by a medical professional 
competent to offer it and is probative evidence in the matter.  
As it is supported by explanation of rationale with citation to 
medical evidence the Board finds it to be persuasive.  
Accordingly, the competent and probative evidence weighs in favor 
of a finding that the Veteran's glaucoma was not caused or 
aggravated by his service-connected diabetes mellitus.

While the Veteran is competent to provide lay evidence as to 
observation of his glaucoma symptoms, he is not competent to 
establish by his own statements that such disability is related 
to his service-connected diabetes mellitus as that is a complex 
medical question that requires medical expertise and is not 
capable of resolution through lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 
492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 
308-309 (2007).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 

	Erectile dysfunction

On January 2004 VA urology examination the Veteran reported that 
he was not able to be as sexually active as he would like and he 
did not feel like he satisfied his partner.  The examiner opined 
that the Veteran had diabetes mellitus and hypogonadism and that 
it was more likely than not that the Veteran's erectile 
dysfunction was related to hypogonadism.  In a June 2008 addendum 
the examiner stated that there were multiple reasons for the 
Veteran's erectile dysfunction including morbid obesity, 
hypogonadism secondary to morbid obesity, hypertension on 
medications, and possible history of substance abuse and that it 
was impossible to say that the major cause (a greater than 50 
percent probability) was the Veteran's diabetes.   

In an October 2007 letter R.A.A., M.D. opined that: "[the 
Veteran] had diabetes and erectile dysfunction. Erectile 
dysfunction is associated with diabetes." 

On March 2009 VA examination the Veteran complained of erectile 
dysfunction which began in the early 1990's.  He reported that 
Levitra was effective and that he had normal ejaculation.  The 
diagnosis was erectile dysfunction.  The examiner opined that 
there was no evidence that the Veteran's diabetes mellitus caused 
or aggravated his erectile dysfunction as erectile dysfunction 
had been stable over the past several years.  She noted that 
erectile dysfunction started close to the time of the Veteran's 
initial diabetes mellitus diagnosis.  A July 2009 addendum 
indicated that the examiner had reviewed the claims file, and no 
changes were warranted to her prior opinions. 

The Veteran's theory of entitlement is one of secondary service 
connection (he does not allege that erectile dysfunction was 
manifested in or is otherwise related to his service).  He 
alleges that his erectile dysfunction is secondary to his 
service-connected diabetes.  The evidence of record establishes 
that the Veteran has a diagnosis of erectile dysfunction.  Under 
these circumstances, what remains necessary to establish 
secondary service connection for erectile dysfunction is 
competent evidence that establishes that such disability was 
either (a) caused by or (b) aggravated by the service-connected 
diabetes mellitus.

The October 2007 opinion of R.A.A., M.D. was that the Veteran had 
diabetes and erectile dysfunction and that erectile dysfunction 
is associated with diabetes.  Notably, the opinion does not 
directly relate the Veteran's erectile dysfunction to his 
diabetes mellitus.  There is not citation to the Veteran's 
medical history or factors specific to him that explains why the 
Veteran's diabetes mellitus and erectile dysfunction would be 
related.  Additionally the opinion does not account for (or 
exclude) the known non-service-connected etiologies (present in 
the Veteran) for erectile dysfunction identified by the January 
2004 examiner.  While R.A.A., M.D. is a medical professional 
competent to offer the opinion, it is general, inferential, and 
speculative.  As such, it lacks substantial probative weight.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical evidence that is speculative, general, or inconclusive 
cannot be used to support a claim).  Accordingly, the opinion 
does not support the Veteran's claim.   

In contrast, the January 2004 examiner opined in a June 2008 
addendum that there were multiple reasons for the Veteran's 
erectile dysfunction including morbid obesity, hypogonadism 
secondary to morbid obesity, hypertension on medications, and 
possible history of substance abuse and that it was impossible to 
say that the major cause (a greater than 50 percent probability) 
was the Veteran's diabetes.  The opinion is by a medical 
professional competent to offer it and is probative evidence in 
the matter.  As it is supported by explanation of rationale 
(including citation to the medical evidence of record noting 
numerous possible non-service-connected etiologies) the Board 
finds it to be persuasive.  Accordingly, the competent and 
probative evidence weighs in favor of a finding that the 
Veteran's erectile dysfunction was not caused by his service-
connected diabetes mellitus.
   
With respect to the question of aggravation, the March 2009 VA 
examiner opined that there was no evidence that the Veteran's 
diabetes mellitus caused or aggravated his erectile dysfunction 
as erectile dysfunction had been stable over the past several 
years.  The opinion is by a medical professional competent to 
offer it and is probative evidence in the matter.  As it is 
supported by explanation of rationale (including citation to the 
reported history of the Veteran) the Board finds it to be 
persuasive.  Accordingly, the competent and probative evidence 
weighs in favor of a finding that the Veteran's erectile 
dysfunction was not aggravated by his service-connected diabetes 
mellitus.

While the Veteran is competent to provide lay evidence as to 
observation of his erectile dysfunction symptoms, he is not 
competent to establish by his own statements that such disability 
is related to his service-connected diabetes mellitus as that is 
a complex medical question that requires medical expertise and is 
not capable of resolution through lay observation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 
492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 
308-309 (2007).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 


ORDER

Secondary service connection for glaucoma is denied.

Secondary service connection for erectile dysfunction is denied.  


____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


